Citation Nr: 1212441	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970, from July 1970 to July 1972, from November 1972 to November 1974, and from October 1975 to October 1977.  The Veteran had additional periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's request for service connection for bilateral hearing loss and tinnitus.  

This matter has previously been before the Board, most recently in June 2011 when it remanded the case for additional development of the medical evidence of record.   As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board last remanded the Veteran's claims in June 2011 in order to obtain the results of a 2004 fee-based audiological examination referenced in an October 2006 VA audiological examination report.  The provider furnished a copy of the examination report.  The Board finds, therefore, that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.  

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated November 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the November 2004 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  

As noted above, the Veteran was afforded a VA examination in October 2006.  The October 2006 examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the October 2006 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board notes additionally that the RO's December 2011 Supplemental Statement of the Case listed a "10-27-11 VAMC hearing examination" among the evidence that it considered.  Upon a review of the evidence, the Board has concluded that this notation is a typographical error, and the RO was instead considering the October 27, 2006 VA examination discussed above.  The audiological results are exactly the same in the purported October 2011 VA examination as they were in the October 2006 VA examination; the remainder of the SSOC's discussion of the examination is consistent with the findings of the October 2006 examiner strongly suggesting that the notation in the SSOC contains an erroneous date.  Accordingly, the Board concludes that the notation of an October 27, 2011 examination is incorrect.  

The Veteran was provided with the opportunity to testify at a hearing, but he declined this opportunity.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he suffers from bilateral hearing loss and tinnitus as a result of his active duty military service.  The Board will consider these issues together because they involve the application of similar law to similar facts.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Regarding the first Hickson element with respect to the Veteran's claimed bilateral hearing loss disability, the October 2006 VA examination report demonstrates that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  The first Hickson element, evidence of a current disability, is accordingly met with respect to the Veteran's bilateral hearing loss.  

Regarding the first Hickson element with respect to the Veteran's claimed tinnitus, the Board notes that tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the evidence of record is inconsistent with regard to whether the Veteran indeed suffers from tinnitus.  In his November 2004 claim, the Veteran claimed to have "constant ringing" in his ears.  In December 2004, the Veteran complained to a VA clinician that he suffered from constant tinnitus.  In a September 2006 VA clinical examination, however, the Veteran denied having tinnitus.  The Veteran similarly denied tinnitus during his October 2006 VA examination.  In October 2008, the Veteran again denied tinnitus to a VA clinician during an audiological evaluation.  While the Board observes that the Veteran has consistently denied tinnitus to clinicians since September 2006, given the subjective nature of this particular complaint, and resolving all doubt in favor of the Veteran, the Board finds that the first Hickson element, evidence of a current disability, is satisfied with respect to the Veteran's claimed tinnitus.

With respect to the second Hickson element, in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation, complaints, treatment, or diagnoses of any disease affecting the Veteran's ears, including bilateral hearing loss or tinnitus.  The Veteran, however, contends that during his military service, he was exposed to loud noises while serving as a gunner's mate aboard the USS St. Louis from 1975 to 1977.  Though the Veteran's DD Form 214 indicates that the Veteran served as an electrical/mechanical equipment repairman aboard the USS St. Louis, the Board accepts that such an occupation could have exposed the Veteran to loud noises.  The Board observes further that the Veteran served as a gunner's mate during his periods of ACDUTRA.  As noted above, the Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he served in close proximity loud noise during his periods of active duty service.  Accordingly, for the purpose of this decision, the Board finds that the second Hickson element, in-service injury, is satisfied with respect to the claims for bilateral hearing loss and tinnitus. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is only one medical nexus opinion of record in this case: the Veteran's October 2006 VA audiological examination, which notes that the examiner reviewed the claims folder both before and after the examination.  The examiner found that it was less likely than not that the Veteran's hearing loss was related to his military service, and that it was a medical certainty that the Veteran's tinnitus was unrelated to his military service.  

In rendering these opinions, the examiner considered the Veteran's account of the onset of his hearing loss and tinnitus, and he ultimately concluded that this account was not supported by the medical evidence of record.  The Veteran reported to the examiner that his hearing loss and tinnitus started on February 21, 1984 during his deployment on the USS New Jersey.  The Veteran reported that the firing of a 5-inch gun "staggered" him and that his ears "rang like a church bell" for a few days afterward.  A companion reportedly told the Veteran that he had a "clear liquid" coming out of his ears after the incident.  Despite this injury, the Veteran stated that after the end of his tour of duty he could "hear real good."

Contrary to this account, and upon an examination of the Veteran's service treatment records, the Veteran was treated for a "post light concussion" after striking his head on a 16-inch shell on February 21, 1984.  The examiner accurately noted that the treatment records associated with this event were negative for signs or symptoms of hearing loss and tinnitus.  Instead, the 1984 clinician found a small lump on the Veteran's head, but found no blood in the external ear canals, and intact tympanic membranes.  The examiner further noted that VA examined the Veteran for "post light concussion" in 1987, but the examination was negative for a history of acoustic trauma, hearing loss, and tinnitus.  None of the Veteran's service treatment records from his periods of active duty service note of any complaints or symptoms of hearing loss or tinnitus.  

The examiner additionally examined the Veteran's service treatment records from periods of active duty preceding the February 1984 event. The examiner noted that the Veteran's last pure tone hearing test occurred at the Veteran's 1977 service discharge, when hearing thresholds were within clinical normal limits from 500 Hertz to 6000 Hertz in each ear, with no threshold greater than 15 decibels.  The examiner found that these audiological results did not suggest a noise-induced hearing loss, and instead found that the results were consistent with pure tone tests conducted in 1974 for both ears and for the right ear in 1975.  The examiner acknowledged that an April 1975 hearing test suggested a mild (35 decibel) hearing loss at the 4000 Hertz threshold in the left ear, but this loss was not supported by the Veteran's 1977 test.

The October 2006 examiner accurately noted that the Veteran's first complaint of acoustic trauma occurred during a PTSD evaluation in 1998.  The 1998 VA examiner noted, based on the Veteran's self-reported history, that the Veteran had a history of "partial hearing loss" when he stepped out on a deck when a "large gun fired."  The Veteran reported no hearing loss or tinnitus among his existing physical problems to that examiner.

The October 2006 examiner further considered the results of a 2004 fee-based VA audiological examination.  The October 2006 VA examiner summarized the 2004 report as follows: the 2004 examiner reported that the Veteran claimed to have experienced a discharge of fluid from his left ear after exposure to a 5-inch gun firing in service.  The Veteran then experienced a temporary threshold shift and tinnitus, which both resolved "four to five days" after the incident.  The Veteran complained to the 2004 examiner of intermittent tinnitus, and the Veteran reported a gradual decrease of hearing over the years.  The Board notes that this report of a gradual decrease in hearing is consistent with the Veteran's self-reported history at one of his first VA clinical audiological examinations, which took place in November 2004.  At that time, the Veteran reported to the clinician that his hearing had decreased over the preceding five years.  In another VA treatment record from that same month, the Veteran reported decreased hearing over the preceding two weeks.

The examiner also considered other sources of noise exposure, noting that the Veteran reported work for one year in construction, one year on a manufacturer's assembly line, one year in security work that required qualification with a handgun, and one year as a machinist and sheet metal worker.  The Veteran denied the use of hearing protection in all manufacturing jobs, which, the examiner noted, was inconsistent with the Veteran's reported noise history to the 2004 examiner, in which the Veteran claimed that he consistently used ear protection after active duty service.  The Veteran reported recreational noise exposure to lawn care equipment.  The Veteran's father had hearing loss.  The examiner found that the Veteran's medical history was negative for ear disease and ototoxic drugs.  

After a consideration of this evidence, the October 2006 examiner found that the onset of the Veteran's hearing loss and tinnitus was likely between 1977 and 2004, and that the Veteran's service treatment records did not support the claimed 1984 traumatic acoustic injury.  Even conceding that such an acoustic injury occurred, however, the examiner noted that it is possible to have a temporary threshold shift and temporary tinnitus, as the Veteran reported to the 2004 examiner, and still not suffer permanent impairment or disability.  Such a threshold shift and temporary tinnitus would be symptomatic of exposure to high levels of noise but not necessarily a permanent change to pure tone thresholds.  Regardless, as noted above, the claimed noise exposure with symptoms lasting for days afterward is not supported by the Veteran's service treatment records.  Indeed, the provider's notes are negative for any acoustic trauma.  With respect to the Veteran's claim of tinnitus specifically, the examiner also considered that the Veteran has consistently denied having tinnitus to VA clinicians.

While the specific etiology of the Veteran's hearing loss and tinnitus was unknown, the examiner opined that it was likely a combination of factors including age, familial genetics, and civilian and military noise exposure.  Further, given the Veteran's description on a number of occasions of a gradual onset of hearing loss and tinnitus in recent years, the examiner found it more likely than not that factors other than acoustic trauma in service caused the Veteran's hearing loss and tinnitus. 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his hearing loss and tinnitus are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and ringing in his ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that his perceived hearing loss or tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his hearing loss and tinnitus have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The only evidence in support of his claim are the Veteran's assertions that his hearing loss and tinnitus began, according to different reports from the Veteran, either in February 1984 or in 1977, and has persisted ever since.

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran first alleged to have experienced acoustic trauma in his 1998 PTSD examination, and the first objective evidence of any hearing loss or tinnitus after service is in the 2004 VA examiner's report, 12 years after his final discharge from ACDUTRA service.  

The Veteran's absence of hearing loss or tinnitus complaints both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of hearing loss and tinnitus since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms during service are not supported by the evidence of record, and are contradicted by the Veteran's own accounts of a gradual onset of hearing loss symptoms, and a frequent denial of tinnitus to VA clinicians.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing tinnitus and hearing loss since service, the Veteran did not complain to VA clinicians of such symptoms until 2004, at earliest.  At that time, he indicated that his hearing had declined over the preceding five years; he did not at that time relate his symptoms to his active duty military service.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, concluded that the Veteran did not suffer from a hearing loss or tinnitus disability that was related to his in-service noise exposure.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record and are directly contradicted by his own statements to VA clinicians denying having bilateral hearing loss or tinnitus since service.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his hearing loss and tinnitus disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board additionally notes that in the instant case, given the unavailability of the report of the Veteran's 2004 fee-based audiological examination, it has a heightened duty to carefully consider the benefit of the doubt doctrine.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's hearing loss and tinnitus disabilities are not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claims fail on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


